Citation Nr: 0205378	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-23 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Jordan, Counsel

INTRODUCTION

The veteran had verified service from September 1973 to May 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana. 

Personal hearings at the RO were scheduled for the veteran in 
June 1999, September 1999, and December 1999 at the 
convenience of the veteran.  The June and September hearings 
were rescheduled because of inconvenience and medical 
concerns.  She did not report for the December hearing.  

In March 2000, the Board denied the veteran's claim of 
entitlement to special monthly pension based on the need for 
regular aid and attendance.  The veteran, in turn, appealed 
the Board's decision to the United States Court of Appeals 
for Veteran's Claims (Court).  In a motion to the Court, 
dated in April 2001, the Secretary of VA requested that the 
March 2000 Board decision be vacated and the matter remanded 
for consideration in accordance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  By an Order, dated in June 2001, the Court 
granted the motion.

Lastly, in April 2002, the veteran submitted additional 
evidence in support of her claim.  This evidence consists of 
a statement, dated in May 2000, from Whitney D. Robinson, 
M.D., the veteran's treating orthopedist, and a statement, 
dated in January 2002, from Mr. J.E.C., her home care 
provider.  The veteran waived RO consideration of this 
evidence.  See, e.g., 67 Fed. Reg. 3099, 3105 (Jan. 22, 2002) 
(effective February 22, 2002, 38 C.F.R. § 20.1304 was revised 
by removing the requirement for a written waiver of RO 
consideration prior to review evidence submitted directly to 
the Board).  


FINDINGS OF FACT

1. The veteran has no service-connected disability.  

2. The veteran is in receipt of pension benefits at the 
combined rate of 90 percent for multiple nonservice-
connected disabilities.  

3. The veteran is in receipt of special monthly pension for 
being housebound.  

4. The clinical evidence reflects that the veteran's 
nonservice-connected seizure disorder is episodic and 
intermittently affects her ability to care for her daily 
personal needs and her ability to protect herself from the 
hazards of daily living, but not more than that 
contemplated by the schedular criteria.  

5. The veteran has been observed unattended/ unaccompanied on 
occasions and operating a motor vehicle as recent as the 
summer of 1999.  

6. Clinical evidence has not been presented to support a 
finding that the veteran is presently in need of regular 
aid and attendance of another person.  


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance are not met.  38 U.S.C.A. §§ 
1521(d), 5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.351, 3.352 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified by 
the new statute have been complied with during the pendency 
of this matter.  Specifically, the veteran and her 
representative were provided with the appealed rating 
decision denying the claim of entitlement to special monthly 
pension based on the need for regular aid and attendance and 
the notice letter in June 1995.  In July 1995, the veteran 
and her representative were provided a Statement of the Case.  
In a VA letter dated in June 1996, the veteran and her 
representative were notified of the information and evidence 
that VA would obtain, and the evidence that the veteran was 
expected to provide in support of her claim.  The veteran and 
her representative were provided Supplemental Statements of 
the Case in June 1996, June 1997, February 1999, and May 
1999.  These documents provided notification of the evidence 
needed to substantiate the veteran's claim.  The RO has 
obtained VA and private medical reports, and the veteran has 
submitted private medical records in support of her claim.  
The veteran's service medical records were obtained and 
associated with the claims folder, and such records appear to 
be intact.  In addition, the RO has provided the veteran with 
VA special aid and attendance examinations, and the reports 
have been associated with the claims file.  Furthermore, in a 
November 2001 letter, the veteran was provided an opportunity 
to submit additional evidence and argument to the Board in 
support of her claim of entitlement to special monthly 
pension based on the need for regular aid and attendance.  In 
response thereto, the veteran submitted a statement dated in 
May 2000, from her treating orthopedists and a statement 
dated in January 2002, from her home care provider.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

II.  Legal Criteria

The veteran asserts that she is in need of regular aid and 
attendance of another person for herself and to enable her to 
properly care for her son because her nonservice-connected 
disabilities, specifically her convulsive disorder is 
unpredictable, are incapacitating.  

In a case such as this, it is the present level of disability 
that is of primary concern.  However, all relevant and 
adequate medical data of record that falls within the scope 
of the appeal claim should be addressed to make a fully 
informed decision.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Powell v. West, 13 Vet. App. 31, 35 (1999). 

Under 38 U.S.C.A. § 1521, pension is payable to a veteran who 
served for ninety days or more during a period of war and who 
is permanently and totally disabled due to nonservice-
connected disabilities not the result of his own willful 
misconduct.  The law further provides for an increased rate 
of pension when an otherwise eligible veteran is in need of 
regular aid and attendance.  See 38 U.S.C.A. § 1521(d); 38 
C.F.R. §3.351(a)(1).  Need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  The criteria 
set forth in paragraph (c) of this section will be applied in 
determining whether such need exists.  See 38 C.F.R. § 
3.351(b).  The veteran will be considered in need of regular 
aid and attendance if he or she:  (1) Is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or  (2) Is a patient in a nursing home 
because of mental or physical incapacity; or  (3) Establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351(c).  

The following factors will be accorded consideration in 
determining the need for regular aid and attendance pursuant 
to 38 C.F.R. § 3.351(c): inability of the claimant to dress 
or undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
The determinations must be based on the actual requirement of 
personal assistance from others.  See 38 C.F.R. § 3.352(a).  

III.  Factual Background

The veteran is in receipt of benefits from the Social 
Security Administration for severe mental and emotional 
impairment following a closed head injury.  The Social 
Security Determination is dated in June 1991.  

The veteran has established entitlement to a permanent and 
total evaluation for nonservice-connected pension purposes 
for the following enumerated conditions:  an organic 
effective [sic] and amnestic syndrome, adjustment disorder 
with mixed emotional features, rated as 100 percent 
disabling; a seizure disorder, rated as 40 percent disabling; 
post traumatic headaches, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; post operative 
residuals of a craniotomsy, rated as 10 percent disabling; 
loss of smell, rated as 10 percent disabling; loss of taste, 
rated as 10 percent disabling; and hearing loss and ulnar 
nerve injury of the right arm, each rated as noncompensable 
(zero percent).  The combined rating for the nonservice-
connected conditions is 90 percent.  The veteran was awarded 
nonservice-connected pension benefits in 1994.

In October 1994, the veteran filed a claim for special 
monthly compensation benefits for being housebound and need 
for aid and attendance.  By a July 1995 rating decision, the 
RO granted special monthly pension by reason of being 
housebound due to disabilities under 38 C.F.R. § 3.351(d)(2).  

For the most part, the majority of the clinical evidence is 
derived from medical treatment received from the Billings 
Clinic and Dr. Kohler.  In relevant part, private medical 
records from the Billings Clinic dated between 1991 to 1998 
reflect that the veteran sustained a head injury in 1989 with 
the onset of headaches and seizures.  The seizure activity is 
episodic and varies in its presentation and degree of 
incapacitation.

A February 1994 Family Practice note reflects complaints of 
severe pain in the right buttock, around the sacroiliac 
joint.  The assessment was right lower back or upper buttock 
muscle pain, possibly a tendinitis.  The sacroiliac joint, 
hip joint, and disk were "pretty much" ruled out by the 
examination.  

A June 1994 neurologic consultation provided by Dr. Kohler 
reflects evaluation for excessive daytime somnolence.  The 
record reflects that the veteran has intermittent seizures.  
There is a warning that she is going to have a seizure.  The 
description is vague.  She then loses consciousness.  Tonic/ 
clonic activity apparently occurs during the episode along 
with occasional enuresis.  Postictally, she is confused and 
exhausted.  The last seizure was approximately a month ago.  
She ended up on the floor.  She has been experiencing severe 
headaches, particularly in the right occipital area.  
Excessive daytime somnolence has been noted with decreased 
memory.  She is not aware of any definite snoring.  She 
awakens during the night at times gasping for breath.  She 
does not fall asleep while driving or speaking to people.  
There has been no paresis or sensory loss.  At times, it 
takes 3-4 hours to fall asleep.  She is afraid to go to sleep 
for fear that she is going to have trouble breathing.  The 
review of systems was positive for chest pain, decreased 
memory, and depression.  There is no history of hypertension, 
diabetes, thyroid dysfunction, or cardiac or pulmonary 
dysfunction.  She has been employed in the past as a police 
dispatcher and is divorced.  On physical examination, she was 
alert, cooperative, obese, and in no acute distress.  Her 
pupils were equal and react to light.  The external ocular 
movements were grossly intact.  No nystagmus was noted.  The 
fundi showed no papilledema.  There was no fasciculation or 
atrophy in the extremities.  The neurological evaluation 
reflects that that the veteran was appropriately oriented.  
Cranial nerves II-XII were grossly intact.  Gross visual 
fields were intact.  Muscle strength and tone were normal.  
Gross cerebellar function was intact.  Pinprick sensation was 
intact.  The deep tendon reflexes were 1+ and symmetrical.  
No Babinski's were elicited.  The patient's history is 
consistent with post-traumatic seizures.  The note reflects 
that the possibility of sleep obstructive apnea needs to be 
considered.  A sleep-deprived electroencephalogram (EEG) 
reflects no significant abnormalities.  The history reflected 
44-year-old female with periods of awakening at night not 
breathing.  She also has a history of reported nocturnal 
seizure.  Driving regulations were discussed with the 
veteran. 

Entries by Dr. Kohler dated in October 1994 reflect 
evaluations of convulsive disorder along with possible sleep 
obstructive apnea.  She relates episodes of awaking at night 
gasping for breath.  In one instance, she went to the 
bathroom, felt like she was going to have a seizure, 
attempted to make it back to her bed, but ended up on the 
floor with a brief loss of consciousness.  There was no 
tongue chewing or enuresis.  She continues on Tegretol in 
addition to Elavil.  She feels that her memory has 
deteriorated.  She has been trying to nap up to 2-3 hours a 
day, but states she feels groggy on awakening.  There has 
been no progressive weakness.  On physical examination, she 
was alert, cooperative, obese, and in no acute distress.  Her 
pupils were equal and reactive to light.  The external ocular 
muscles were grossly intact.  No nystagmus was noted.  The 
neurological evaluation reflects that she was appropriately 
oriented.  She could remember one of three objects for five 
minutes.  Muscle strength was intact.  Gross cerebellar 
function intact.  Deep tendon reflexes were 1+ and 
symmetrical.

A sleep study conducted in January 1995 was indicative of 
excessive daytime somnolence and no evidence of myoclonic 
activity. 

An October 1994 medical statement from the Billings Clinic 
accompanied the veteran's request for regular aid and 
attendance which reflected that the veteran should not drive 
a motor vehicle or work around hazardous machinery.  Dr. 
Kohler reported that she might also need assistance with 
childcare if her seizures become frequent.  The veteran 
herself acknowledged that she was dependent on people to help 
her grocery shop, meet her medical appointments, and assist 
with child care.  

A January 1995 VA authorized psychiatric evaluation reflects 
that the veteran is unemployed and receiving both Social 
Security and VA disability benefits.  She lives with her 
sons, E. age nineteen and J. age four.  The veteran was not 
currently involved in any mental health counseling, "but 
they think I should."  The examiner noted that the veteran 
was a very poor historian.  She did very little except sit 
around home and watch TV.  "E. has to baby sit me."  She 
reported that her son, E., was upset at having to care for 
her.  She has to write things down to remember them.  She has 
a hearing problem and no sense of smell or taste since a 
motor vehicle accident in 1989.  She reports getting dizzy 
prior to a seizure.  She runs to the bathroom to prevent 
incontinence during a seizure.  She is exhausted 24 hours 
after each seizure.  She complains of headaches, cries 
easily, feels depressed much of the time, her sleep is poor, 
and feels tired much of the time.  She reported that she 
could not drive anymore.  "I feel like I'm losing 
everything, like I am in jail."  She has been having more 
anxiety attacks recently.  She does some cooking, especially 
for her four-year-old son, and plays with her four dogs.  She 
stays home and waits for E. to come home.  She denies having 
any other male friends.  She indicated she read a lot, 
however, she forgets what she has read and must re-read a lot 
of the book when she has laid it down for awhile.  The mental 
status examination revealed that the veteran was dependent on 
her son and that she was prepared to aggressively defend 
against anyone who might interfere.  There was considerable 
evidence of depression and anxiety, and fears and anxiety 
about the future.  The psychiatrist noted that she puts up a 
tough, angry front, but in reality is very fragile and feels 
quite vulnerable.  As the interview progressed, the examiner 
reported that he saw her to be very immature, and in many 
respects, very childlike.  She obviously relates to her son 
as though he were her husband or some other caretaker.  Her 
attention and concentration abilities were very poor as was 
her short-term memory functions.  Her remote memory functions 
were also poor and she exhibited amnesia for the time period 
of several years before or after the 1989 accident and head 
injury.  She was judged to be generally functioning in the 
low normal range of intelligence.  Her ability to understand 
abstract thinking was only fair, and was interfered with by 
her immaturity and by her overall hostility.  This may have 
been a defense to keep others and "me" from getting too 
close and finding out too much about her cognitive deficits.  
She has obviously found many ways to compensate for or to 
hide them.  The Axis I diagnoses reflect (1) dementia due to 
head trauma, (2) dysthymic disorder, and (3) anxiety 
disorder, not otherwise specified.  The Axis III diagnosis 
was head injury, from automobile accident by history.  The 
Axis IV stressors related to unemployment, financial 
problems, dependency, and physical, mental, and cognitive 
problems.  The Axis V: global assessment of functioning (GAF) 
score was 40.  The psychiatrist opined that the veteran was 
totally and permanently disabled and unable to maintain 
herself in gainful employment.  

The January 1995 VA general medical examination reflects that 
the veteran would like aid and attendance because of her 
seizures.  She needs help with childcare and cannot drive due 
to the seizures.  She is unable to work.  The diagnoses 
included (1) housebound or at least restricted life style due 
to seizures and lost license; (2) status post cerebral 
contusion and subdural hematoma due to motor vehicle 
accident; (3) depression - well treated; (4) chronic daily 
headaches; (5) decreased hearing since motor vehicle 
accident; (6) anosmia due to cerebral torsion [   ] head 
injury; (7) high blood pressure - moderate control; (8) 
glossitis; (9) obesity; and (10) right knee injury onset in 
service, probably chondromalacia.  

The March 1995 VA examination for Aid and Attendance/ 
Housebound reflects by veteran's report that she is 
housebound.  The staff reported that the veteran drives and 
comes to the Billings Clinic without help.  The author 
reported that this was the objective evidence concerning her 
life style that was available to him.  He noted that there 
was nothing in her examination that would require her to be 
housebound.  She has a son that helps her and lives with her.  
The veteran feels that her son should not be encumbered by 
the need to care for her.  The author recalled that she was 
not hospitalized, not blind, and was able to walk without 
assistance.  The author added that if further information was 
needed, he recommended a social and industrial survey in her 
home.  The veteran had a normal MRI in March 1995.

An April 1995 statement from Dr. Kohler reflects that the 
veteran is being evaluated at the Billings Clinic Neurology 
Clinic for a convulsive disorder.  Her seizures have been 
under poor control.  It is felt medically necessary that she 
have a 24 hour electroencephalogram (EEG) monitor to document 
seizure occurrence.  The possibility of placing her on the 
new anti-convulsant, Lamictal, is being considered.  

The May 1995 social and industrial survey reflects that the 
veteran did not take any seizure control medicine, that the 
only witnesses to her seizures have been her sons, and that 
the seizures are not predictable.  The examiner reported that 
he did not obtain medical verification of the seizures, but 
if they can be medically verified, he would be concerned for 
the care and safety of her youngest son, age 4.  She 
mentioned that she has forgotten and left things cooking on 
the stove.  She reported that her son cooks the meals and 
that he sleeps during the day because he works at night.  She 
does not drive and rarely visits friends.  She has no 
relatives to visit.  She usually stays home except shopping 
or doctor appointments.  She said she stays in the yard and 
walks the dogs around the 1-1/2 acre lot.  She takes care of 
her 4-year-old son.  She does her own family laundry and 
household chores.  The appearance of her home shows that she 
is a little lax about her housework.  She has no evening 
activities.  She watches TV.  The 20 year old son takes the 4 
year old shopping for shoes.  She goes to bed between 2 am to 
6 am.  She has trouble sleeping at night.  There are five 
dogs in the house.  Her hobbies are reading, watching TV, and 
caring for her dogs.  She reported that her older son drives 
her to her appointments and shopping.  A source told the 
author that the veteran has been known to drive recently.  
The social worker noted that the veteran did not display any 
anxiety in talking with him and was cooperative.  She knew 
the day of the week, month, and year.  She knew neither the 
time of day nor the date.  The examiner noted that she 
remembered his first name but not his last name as he had 
mentioned it on the telephone and at the beginning of the 
interview.  

A May 1995 statement from Dr. Kohler reflects that the 
seizures are not under satisfactory control.  It has been 
recommended that she be evaluated at a major epileptic 
center.  She relates that she is unable to do this.  
Therefore, he has placed her on a trial of Neurontin in 
addition to the Tegretol that she was then taking.  

The Billings Clinic submitted a statement that recorded 
seizure activity on six different dates between June 1994 to 
June 1995.  

A statement from the veteran's son, E., dated in June 1995 
reflects that his mother cries all the time, she repeats 
herself, she can no longer smell or taste, she does not 
remember things, she has high blood pressure, she takes 
antidepressants, she has sleep difficulty, and she has no 
social life.  He added that his mother is dependent on him 
and his friends to take her places.  She is getting worse.  
She is more dependent.  She is more frustrated.  He reported 
that watching his mother seize was like watching a horror 
movie.  He added that his five-year-old brother has been 
affected by his mother's illness; he was not able to attend 
preschool.  

A lay statement from G. B. received in June 1995 reflects 
that it was hard for the veteran to care for her young son 
because she was very tired after a seizure, and that the 
seizures have worsened.  He reported providing care for the 
young son.  The new medications make her even more tired.  He 
reported that on the day he wrote this letter the veteran had 
a seizure.  After being notified of the seizure, he stayed 
with the veteran until her oldest son came home or H. got off 
work.  He reported that there was always some one there to 
help the veteran with her young son.  

Another lay statement from K. K. received in June 1995 
reflects that he has accompanied the veteran on VA 
appointments and to town to run errands because she could no 
longer drive.  Sometimes, he takes the younger son on 
outings.  The veteran's seizures are more frequent.  The 
older son calls home frequently when away to make sure the 
veteran is okay; if she is okay, then he knows his brother is 
okay.  If the veteran is not feeling well, she calls her son.  

The veteran reported in a multi-page statement dated in June 
1995 that she will drive and "take care of business" when 
there is no other person that can take her and only if it is 
an emergency such as if she had to take her 4 year old son to 
the doctor or she needs to go the doctor.  She reported that 
her son took her where she needed to go 99 percent of the 
time.  

A report of contact, VA Form 119, dated in July 1995 reflects 
that the veteran is medicated with Elavil, Neurontin, 
Tegretol, carvamavetine (sic), propoxyphene-N, and 
hydrochlorothiazide daily for multiple disabilities.  

In September 1995, she fell and sprained her ankle coincident 
with a seizure.  

A February 1996 entry by Dr. Kohler reflects that the veteran 
had one documented pseudoseizure during the EEG that was 
consistent with the diagnoses of non-epileptic seizures.  
There was no evidence of EEG abnormality detected throughout 
the entire study.  Dr. Kohler reported that Dr. Kramer 
related that the veteran described to him five different 
types of spells.  "We" are also very concerned that the 
veteran would have episodes in front of her son and was 
particularly dismayed by an article in the paper concerning 
her son calling 911.  Dr. Kramer felt that the veteran was a 
very dangerous patient with the potential to harm herself to 
prove that she has seizures.  When Dr. Kramer confronted her 
with the diagnosis, she became angry and confrontational 
which was felt to be fairly typical of patients with 
pseudoseizures rather than being relieved that no organic 
problem was detected.  It was felt overall that she probably 
did not have epilepsy or had a mild form of epilepsy that was 
markedly blown out of proportion.  

Of record is an undated news paper article, in which the 
veteran's youngest son, J., at age 5, was praised as an 
"hero" for having called 911, when the veteran was having a 
seizure.

The sworn affidavit of [redacted] dated in April 1996 
reflects in essence that the affiant witnessed the veteran 
driving a motor vehicle twice in 1995 and on April 5, 1996.  
The sworn affidavit did not reflect whether the veteran was 
accompanied.  The affiant added that the veteran's visits 
were routine in nature.  Another sworn affidavit written by 
[redacted] dated in April 1996 reflects that this affiant 
actually witnessed the veteran operating a motor vehicle on 
April 5, 1996 and the veteran's visit was non-emergent in 
nature.  The latter affiant reported by veteran's report that 
she does indeed drive to grocery shop, meet doctor 
appointments, gift shopping, etc, that the veteran was 
posting advertisements in grocery stores for a typing 
service, and that she planned to offer a pickup and delivery 
service.  The latter attestation did not reflect that the 
veteran herself would do the actual pickup and delivery.  

A field examination report dated in April 1996 reflects that 
the veteran is ambulatory, handles her own activities of 
daily living fully, and provides for the care of her 5 year 
old son.  The examiner reported that the only limitation 
appears to be that she is not supposed to drive.  The veteran 
reported that she only drives in emergent situations included 
grocery shopping.  The veteran argues that she is receiving 
housebound benefits because she is unable to drive a vehicle 
and resides out of town with no bus routes available and taxi 
service would be extremely expensive.  The examiner reported 
that there have been instances where the veteran has had 
others transport her to and from VA appointments, shopping, 
etc.  She has had VA pick her up on occasion, and has 
rescheduled medical appointments because she said she could 
not find anyone to transport her.  At the same time, she has 
been seen grocery shopping and out to dine, unaccompanied, 
having apparently driven herself.  Dr. Kohler confirmed that 
the veteran should not be driving due to an uncontrolled 
seizure disorder and that he had not reported this to the 
Division of Motor Vehicles because the veteran told him she 
was not driving.  The examiner concluded that the veteran 
actively [operates a motor vehicle] on occasions that would 
not be deemed emergent by a normal person.  At the same time, 
she is medically housebound due to an uncontrolled 
pseudoseizure disorder.  

A medical statement from Dr. Kohler dated in April 1996 
reflects that the veteran is followed for seizure like 
episodes, she recently sustained a fracture of her right 
lower leg during an episode, that she was 100 percent 
disabled, and that she needed assistance at home, minimally 3 
hours in the morning, 4 hours in the afternoon, and 3 hours 
at night.  The statement also reflects that the veteran is 
unable to drive and will need assistance with transportation.  

A June 1996 medical statement from Dr. Kohler reflects that 
the veteran is in need of aid and attendance, that she has 
the history of seizure-like activity, and during one episode 
sustained a fractured foot.  She is unable to drive a motor 
vehicle or do routine housework.  

By letter in June 1996, the veteran reported that she was no 
longer substantially confined to her home and that she was 
totally confined to her home because her seizures were 
totally uncontrollable and that she was to stay completely 
off of her right foot and leg in order for her ankle to heal 
properly.  She reported that with the assist of a walker, she 
could go to the bathroom.  

Sworn and unsworn statements from E. E., [home] health care 
provider dated in June and July 1996 reflect that the veteran 
was virtually bedridden for seven weeks and unable to do any 
basic tasks of caring for herself, her young son, and her 
home.  She reported that she has helped the veteran since she 
was discharged from Deaconess Hospital for treatment of 
broken bones in her right foot.  She cooked, cleaned, 
shopped, laundered, and cared for the veteran's young son for 
about 290 hours.  She reported that there were times when she 
could not help the veteran.  The foot did not heal properly.  
Further surgery was expected.  Because the veteran does not 
have help, she is out of bed and doing things like cooking, 
laundry, dishes, and cleaning her home.  The veteran is 
finding a hard time finding rides to the doctor and to 
grocery shop.  E. E. reported that if the veteran were able 
to pay her, she would assist the veteran.  

The July 1996 VA examination for Aid and Attendance/ 
Housebound conducted by Dr. Jenke reflects that the veteran 
required an attendant (E. E.) in reporting for the 
examination to drive her to the appointment.  The veteran was 
not hospitalized or blind.  She complained that she could not 
bear weight on her right ankle for prolonged periods of time 
and because of seizures she could not drive.  The VA Form 21-
2680 reflects that the veteran needed help at home.  She 
limped.  Her nutrition was "ok."  The veteran's posture and 
appearance were normal.  Her upper extremities were normal.  
The right ankle is manifest by scars and deformity.  The 
veteran could partially bear weight with a limp.  The spine, 
trunk, and neck were described as "ok".  Dr. Jenke reported 
that the veteran had a seizure disorder and was still 
recovering from a right ankle compound fracture which needed 
further surgery.  The report reflects that an aide is used 
for (1) driving to all locations including medical and 
psychiatric appointments (patient cannot drive secondary to 
seizures); and (2) for intermediate activities of daily 
living that include laundry, lifting, and cooking because the 
veteran is unable to put strain on the right ankle.  Dr. 
Jenke reported that the veteran is able to walk one block 
without the assistance of another person.  She can leave the 
home in an emergency or to attend medical or psychiatric 
appointments.  Ambulatory aids are not required for 
locomotion, such as canes, braces, crutches, and walkers.  
The diagnoses were (1) severe "seizure disorder"; (2) right 
ankle compound fracture - still healing; and (3) psychiatry 
care (? Diagnoses).  Dr. Jenke reported that the veteran 
required the daily personal health care service of a skilled 
provider without which the veteran would require hospital, 
nursing home, or other institutional care.  

An October 1996 report of contact reflects that the veteran 
is receiving housebound benefits retroactive to December 1994 
and that she has claimed to require physical assistance with 
activities of daily living.  Her son, whom she claimed was 
providing assistance in the past, moved out of her home about 
February 1996 and has not provided this assistance to date.  
The veteran claims she has hired assistance and the MVAD 
service officer has verified that.  E. E. helped the veteran 
from May to June 1996 and quit because she was not getting 
paid and resumed in the middle of September 1996.  For the 
remainder of that time, the veteran has been without any 
direct assistance.  

A June 1997 report of contact reflects that the veteran was 
seen at the VA out patient clinic and at that time the 
veteran was unattended.  It appeared to the person making the 
report that the veteran was unattended, that she had driven 
herself, and was intending to return home unattended.  

The veteran submitted a multi-page document in June 1998 that 
detailed the assistance she received with her activities of 
daily living for the period of October 1996 to December 1997 
from E. E. and F. E.  The veteran reported that at some 
points during the month she was able to cook for herself and 
her son, and that she had a hard time cleaning because of the 
cast she has to wear.  In essence, the document reflects at 
least 15 seizures over a 15 month period with postictal 
lethargy no more, ankle pain, bedrest, 2 episodes of 
dizziness with ensuing bedrest, a short hospitalization at 
Deaconess Hospital for the [foot], accompanied on errands and 
physician visits, and recreational activities (i.e., shopping 
and car rides).  The Board observes that there were days when 
she did not require help.  It appears from the document that 
the primary responsibilities of F. E. included household 
responsibilities - cooking, cleaning, and childcare.  

The examination for housebound status or permanent need for 
regular aid and attendance dated in December 1998 and 
completed by M. G. for Dr. Robinson reflects that the veteran 
was accompanied to the place of examination by F. E., and 
that the veteran was not hospitalized.  The veteran's 
complaint was seizures.  The last seizure occurred in 
November 1998.  No seizures were ever documented on EEG or in 
the epilepsy clinic.  The veteran was off pain medications.  
Her nutrition was good.  She had a mild limp on the right.  
She had irregular hours in bed.  Her posture and general 
appearance were normal.  She had a fracture of her right 
ankle in April 1996 and wore a walking splint for 2-1/2 years.  
The veteran was able to walk three blocks without the 
assistance of another person.  The veteran was previously 
brought to the clinic and dropped off by A. G. (her ex-
husband).  No aids, such as a cane, walker, braces, or 
crutches were required for locomotion.  The diagnosis 
reflects "extremely unlikely she has underlying epilepsy 
condition" according to Dr. Kramer, the Medical Director of 
the Epilepsy Center of the Colorado Neurological Institute.  
It was certified that daily skilled services were not 
indicated for the seizures.  

The RO received from the veteran in January 1999 a multi-page 
document that provided a detailed summary of the services she 
received from F. E. during 1998.  In essence, the statement 
reflects that she has a memory problem, she has uncontrolled 
seizures, and that she is not able to drive.  F. E. is 
available to assist her in case of a seizure even when he is 
[off duty].  He is nearby when she showers, cooks, swims, or 
uses the hot tub.  F. E. does the housework, mows the lawn, 
cares for her pets, tutors her son, assists her with 
shopping, and accompanies her to medical appointments.  She 
reported various complaints of ankle pain, sleep disturbance, 
headaches, seizures, and postictal lethargy.  She documented 
at least 15 seizures reporting that she fell on two occasions 
injuring her left breast and left shoulder and later her 
right shoulder.  

A medical statement from Dr. Kohler dated in May 1999 
reflects that the veteran suffers with a complicated 
convulsive disorder.  This disorder results in her having 
periods during which she cannot function and is a hazard to 
herself and her son, who is eight years of age.  It is 
recommended that she have full time "Aid and Attendance".  
On April 15, 1996, "I" recommended that she receive 
assistance.  Furthermore, a VA doctor also recommended that 
she have assistance on July 23, 1996.  The patient's symptoms 
continue, and the opinion rendered in "my" letter of April 
15, 1996 remains the same.  It should also be noted that 
physical activity (i.e., walking, cooking, swimming, and 
going into the hot tub) is restricted because of her 
convulsive disorder.  It was also made very clear by "me" 
that she cannot operate a motor vehicle.  

An August 1999 report of contact completed by a field 
examiner reflects that the veteran had been employed as a 
secretary earlier in the summer and part of her job was 
moving automobiles around.  She was employed for 2 weeks.  
She was terminated because the employer was not satisfied 
with her performance.  The informant told the investigator 
that the veteran said she had told VA she could not work or 
drive and was able to do both.  

Medical statements written by Dr. Robinson dated in June 1996 
and May 2000 reflect, for the most part, that the veteran 
fractured her ankle in 1996 and had an open reduction and 
internal fixation of both a tibial plafond fracture and a 
fibular fracture.  In 1996, Dr. Robinson indicated that 
because she has been unable to stay off the ankle, she lost 
reduction, and was going on to a malunion.  The physician 
strongly encouraged her to stay off the ankle.  He added that 
she was unable to do this because of considerable 
responsibilities at home.  However, "I" think its medically 
imperative that she does this.  The physician went on to 
report that it is very possible that she is going to need 
help at home for some period of time and he anticipated the 
need for further surgery once the fracture has healed.  A 
subsequent statement reflects that the veteran continued to 
walk on the fracture and that it was swollen and painful 
though not quite as painful as it had been in the past.  The 
physician noted that he did not think further intervention 
was indicated.  He was concerned that any attempt at 
intervention would be unsuccessful due to the underlying 
problems with her inability to cooperate.  "We" are going 
to let this heal.  He expected her to have significant 
problems [the ankle] and would probably require an ankle 
arthrodesis.  In May 2000, Dr. Robinson reported that the 
veteran's ankle is fused, and the disability is now 
permanent.  Dr. Robinson added that if the veteran had been 
able to stay off the ankle during the initial healing phase, 
she would have had an excellent change of having a normal 
extremity at the end of the healing process.  

The record also includes statements dated in January 2002, 
from both the veteran and J.E.C., the veteran's home care 
provider, which indicate in effect that the veteran's 
seizures have gotten worse and are occurring more frequently.  
An example was noted where the veteran was in the kitchen 
stirring some sauce and without any warning the veteran had a 
seizure; and where the veteran was caught by the provider 
preventing the pot from spilling on her.  It was further 
noted in these statements that the veteran now has increased 
concerns and worries about her seizure disorder.

IV.  Analysis

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court 
explained that because the VA regulation governing claims of 
entitlement to special monthly pension based on need for 
regular aid and attendance provides that certain enumerated 
factors will be accorded consideration in determining whether 
the claimant is entitled to an award of special monthly 
pension benefits, it is mandatory for VA to consider the 
enumerated factors.  The Court further held that eligibility 
for special monthly pension benefits requires that at least 
one of the enumerated factors be present.  See Turco, at 224.  
Accordingly, the Board's review of the veteran's request for 
special monthly pension benefits based on the need for 
regular aid and attendance of another person must include 
consideration of the factors outlined in 38 C.F.R. § 3.351(c) 
and 38 C.F.R. § 3.352(a).  

Upon careful consideration of the relevant evidence in this 
case, the Board finds that the veteran is not presently in 
need of the regular aid and attendance of another person.  
The veteran has neither contended, nor does medical evidence 
show, that she is legally blind.  Further, it is clear that 
the veteran is not confined to a nursing home because of 
mental or physical incapacity.  Thus, the first two criteria 
of 38 C.F.R. § 3.351(c) are not applicable in this case, and 
may not be used to support the veteran's claim for special 
monthly pension benefits based on the need for regular aid 
and attendance of another person.  

As a consequence of the above, the veteran's entitlement to 
the sought after benefits turns on whether evidence of record 
establishes a factual need for regular aid and attendance.  
Applying the legal criteria to the facts of this case, the 
Board concludes that the evidence does not establish a 
factual need for regular aid and attendance.  In this regard, 
the Board notes that having a dependent child is not a factor 
in determining whether aid and attendance is warranted.  
Further, the Board observes that the dependent child was 
considered as part of the veteran's pension award.  The 
veteran must understand that the criteria for housebound 
benefits are different from those required for regular aid 
and attendance.  Her housebound status is based on having a 
single permanent disability rated 100 percent disabling under 
the VA Schedule for Rating Disabilities as well as having an 
additional disability or disabilities independently rated at 
60 percent or more, or is permanently housebound.  See 38 
U.S.C.A. § 1502 (c) (West 1991); 38 C.F.R. § 3.351(d).  

That having been said, in evaluating whether there is a 
factual basis for the granting of regular aid and attendance, 
the Board carefully reviewed and weighed the evidence of 
record.  It is evident that the veteran is disabled by her 
physical and mental conditions, ergo the pension benefits.  
The question is whether she is so disabled to warrant having 
regular aid and attendance.  Historically, the veteran filed 
her application for benefits in October 1994.  At that time, 
she claimed she was in need of regular aid and attendance.  
The evidence of record for the period from February 1994 to 
July 1995 reflects that while the veteran had seizures of an 
episodic nature (reportedly 6 over a 12 month period with 
some early warning), she was unable to work outside the home, 
operate hazardous machinery, or operate a motor vehicle, and 
was purportedly dependent on others for transportation.  Her 
medications, specifically those for the treatment of the 
seizures made her lethargic.  She performed her housework, 
cared for her then 4-year-old son and five dogs, attended 
medical appointments unaccompanied, and operated a motor 
vehicle without being accompanied.  The Board observes that 
statements from the veteran's son and his friends in June 
1995 purport that she was dependent on them for 
transportation, childcare, and "aid and attendance of 
sorts."  That same month, the veteran reported that if an 
emergency arose and there was no other to assist her (i.e., 
take 4 year old to doctor or her medical appointments), she 
would drive and take care of business.  The veteran was 
granted housebound benefits in July 1995.  Notwithstanding 
the fact that Dr. Kohler noted in statements during this 
period that if the seizures became frequent she would require 
assistance with childcare and that the seizures were not 
under satisfactory control, the fact remains that during this 
period of the time, the veteran was able to dress and undress 
herself, keep herself ordinarily clean and presentable, feed 
herself without loss of coordination of the upper 
extremities, that she was not incapacitated - physically or 
mentally, to require care or assistance on a regular basis to 
protect her from the hazards or dangers incident to her daily 
environment not previously considered by the schedular rating 
of 40 percent accorded to the seizure disorder.  The veteran 
was not bedridden and generally met her activities of daily 
living.  It is accepted that she did so with some 
adjustments.  

Evidence of record for the period from April 1996 to July 
1996 reflects that prior to the veteran fracturing her right 
foot in April 1996 she performed her activities of daily 
living with little assistance as reported in a field 
examination and supported by sworn affidavits dated in April 
1996.  The Board acknowledges the medical statements from the 
neurologist and the orthopedist dated in June 1996, March 
2000, and in May 2000, which in essence reflected that the 
veteran fractured her foot during a seizure, that it was 
medically imperative that she stay off her foot for it to 
heal, and that she was unable to drive or do routine 
housework.  The July 1996 examination for Aid and Attendance/ 
Housebound reflects that intermediate activities of daily 
living such as laundry, lifting, and cooking were affected 
because the veteran was unable to put strain on her right 
ankle.  No ambulatory aids were required for locomotion and 
she could walk about 1 block.  Even though the Aid and 
Attendance examination reported that the veteran required a 
daily personal health care service of a skilled provider 
without which the veteran would require hospital, nursing 
home, or other institutional care and that she had severe 
seizure disorder and right ankle compound fracture, the 
medical statements of Drs. Kohler, Robinson, and Jenke fail 
to reflect the degree of disability required by 38 C.F.R. §§ 
3.351(c) and 3.352(a).  

It is accepted that the veteran's ambulation was affected but 
she was not totally incapacitated according to VA standards 
to warrant regular aid and attendance.  Specifically, her 
upper extremities were not incapacitated to prevent her from 
dressing or undressing herself, feeding herself, nor did the 
record reflect that the orthopedic appliance was of the sort 
that required frequent adjustment which by reason of the 
seizure disorder or ankle injury could not be done without 
the aid of another person (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid), she was able to attend to the wants 
of nature, and though her seizure disorder was episodic in 
nature, there was no evidence of record to suggest that her 
seizure disorder presented any incapacity, physical or 
mental, which required care or assistance on a regular basis 
to protect the claimant from the hazards or dangers incident 
to her daily environment that the veteran could not take the 
necessary precautions against.  Further, there was nothing in 
the record that took the seizure disorder outside of the norm 
to suggest that her seizure disorder presented any greater 
disability than her present nonservice-connected disability 
evaluation accounted for.  Moreover, the fact that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice as a proper basis for bedridden.  The Board also 
notes that the majority of the assistance delivered by the 
home health aide were home care services (childcare and 
housekeeping), not health services.  

In pertinent part, the evidence for the period of June 1997 
to August 1999 reflect that the veteran had approximately 30 
seizures from 1997 to 1998, that she had seizures at Dr. 
Robinson's office and the courthouse, that she hired a home 
health aide to assist her with household tasks and other 
activities of daily living, that she had a mild limp on the 
right, that seizures were not documented on EEG or at the 
epilepsy clinic, that she wore an ankle splint for 2 1/2 years, 
that she was able to walk 3 blocks without the assistance of 
another person, that no aids were required for locomotion, 
that daily skilled services were not indicated for seizures 
(Dr. Kramer - December 1998), and that she suffered with a 
complicated convulsive disorder with periods during which she 
could not function and was a hazard to herself and son and it 
was recommended that she have a full-time aid and attendance 
(Dr. Kohler - May 1999).  Notwithstanding these observations, 
the evidence also reflects that the majority of the 
assistance the veteran received from her home health aide was 
home care services, not health services.  Moreover, while the 
veteran reported that she could not be left unattended during 
this period or drive, she documented no more than an 
occasional or rare need for services under the provisions of 
38 C.F.R. §§ 3.351(c) and 3.352(a).  Further, she was 
observed unattended at a VA clinic appointment in June 1997 
and that it appeared she had driven herself and planned to 
return home attended; as well as a report in August 1999 that 
she had been employed outside of the home as a secretary 
earlier in the summer and part of her job was moving 
automobiles.  The February 2001 statement of the veteran's 
home care provider reflects that the veteran was able to 
perform chores such as cooking, although it was claimed that 
the veteran had a seizure during the process.  This statement 
also reflects the veteran's increased anxiety and concern 
about her seizure disorder.  This evidence is not indicative 
of health care services.  In this regard, these activities do 
not suggest that the veteran is in need of regular aid and 
attendance.  

All relevant evidence within the scope of this appeal for 
regular aid and attendance has been reviewed and considered.  
Based on the evidence, the veteran is not helpless.  The 
Board has acknowledged the fact that the veteran is divorced, 
that she has occasional seizures that may be manifest by 
apnea, confusion, enuresis, postictal lethargy, encopresis, 
loss of consciousness, limb movements to include twitching of 
her arms, and slurred speech.  It is accepted that on 
occasion she has bruised herself, that she has a problematic 
ankle that was injured during a seizure, that her medications 
have been adjusted up and down with an increase and decrease 
in lethargy and somnolence, and that she experiences anxiety.  
However, the preponderance of the evidence in this case does 
not provide a basis for a finding that, due to her various 
nonservice-connected disabilities to include the seizure 
disorder, the veteran is precluded from taking care of her 
basic activities of daily living.  The Board stresses that it 
is the veteran's prerogative to pay for such services 
independently.  And insofar as there is no indication that 
any of the criteria listed in 38 C.F.R. § 3.352(a) are 
present, the veteran's claim for special monthly pension 
based on a need for regular aid and attendance of another 
person must be denied.  See Turco, at 225.  Therefore, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to special monthly pension on the basis of need 
for regular aid and attendance of another person is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.






 

